Citation Nr: 0828079	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  02-00 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active service from September 1956 to 
September 1957.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from 
rating determinations in August 2000 and November 2002 by the 
above VA Regional Office (RO).  This case was previously 
before the Board in December 2004, and was remanded for 
additional development and readjudication.  

In a January 2006 decision, the Board denied service 
connection for a chronic acquired psychiatric disorder, to 
include PTSD.  The veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a December 2007 Memorandum Decision, the Court 
vacated the Board's decision and remanded the case to the 
Board for further proceedings and readjudication consistent 
with the Court's decision.


FINDING OF FACT

The veteran does not have an acquired psychiatric disorder, 
to include post-traumatic stress disorder, which is related 
to his military service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by service, nor may a psychosis be 
presumed to have been incurred as a result of such service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the veteran in April 2001, July 2000, and 
September 2002 which fully addressed the notice elements and 
was sent prior to the initial RO decisions in this matter.  
The letters informed the veteran of what evidence was 
required to substantiate the claim and of the veteran's and 
VA's respective duties for obtaining evidence.  Although no 
longer required, the veteran was also asked to submit any 
evidence and/or information in his possession to the RO.  
Moreover, the veteran has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to the veteran.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess supra, requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim is 
being denied, any such questions are moot.

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The veteran's 
service and post-service treatment reports are of record, and 
the RO obtained a VA medical opinion in August 2005.  The 
veteran presented oral testimony at an RO hearing in August 
2002.  A copy of the hearing transcript is attached to the 
claims file.  Thus, it appears that all obtainable evidence 
identified by the veteran relative to the claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  The benefit of the doubt rule is inapplicable when 
the evidence preponderates against the claim.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).

II.  Pertinent Law and Regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303(a) (2007). 

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

To establish entitlement to service connection for PTSD in 
particular requires: (1) medical evidence diagnosing PTSD; 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2007).  See Cohen v. 
Brown, 10 Vet. App. 128 (1997).

Under 38 C.F.R. § 3.304(f), the relevant criteria require 
that a PTSD diagnosis must be established in accordance with 
38 C.F.R. § 4.125(a), which mandates that, for VA purposes, 
all mental disorder diagnoses must conform to the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV).  Under 
DSM-IV, a valid diagnosis of PTSD requires that a person has 
been exposed to a traumatic event in which both of the 
following were present: (1) the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of himself or others, and 
(2) the person's response involved intense fear, 
helplessness, or horror.

In this case, the veteran's claimed stressor is not related 
to combat, but instead is related to an alleged sexual 
assault during service.  Cases involving allegations of 
personal assault fall within the category of situations in 
which it is not unusual for there to be an absence of service 
records documenting the events of which the veteran 
complains.  Therefore, evidence from sources other than the 
veteran's service records may corroborate an account of a 
stressor incident.  See, e.g., Patton v. West, 12 Vet. App. 
272, 281 (1999).  Examples of such evidence include, but are 
not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  38 C.F.R. § 3.304(f)(3).

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.  VA may submit any evidence 
that it receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  Id.

With regard to personal assault cases, the Court has pointed 
out that "VA has provided special evidentiary development 
procedures, including the interpretation of behavior changes 
by a clinician and interpretation in relation to a medical 
diagnosis."  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996) 
(citing VA Adjudication Procedure Manual M21-1 (M21-1), Part 
III, 5.14c (8)-(9)) (later redesignated as Part VI, 
11.38b(2), and now rescinded), aff'd 124 F.3d 228 (Fed. Cir 
1997).  The Court has also held that these provisions of M21-
1, which provided special evidentiary procedures for PTSD 
claims based on personal assault, were substantive rules that 
are the equivalent of VA regulations.  See YR v. West, 11 
Vet. App. 393 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

The Board notes that the aforementioned provisions of M21-1 
have been rescinded and reissued as amended in a manual 
rewrite (MR).  See M21-1MR, Part IV, Subpart ii, Chap. 1, 
Sec. D, Para. 17 (2006), entitled "Developing Claims for 
Service Connection for PTSD Based on Personal Trauma."  

The Court in Patton noted that the old manual provisions 
improperly appeared to require that the existence of the in-
service stressor be shown by a preponderance of evidence.  
The Court further noted that any such requirement would be 
inconsistent with the so-called equipoise doctrine, under 
which the benefit of the doubt is given to the claimant 
unless the evidence preponderates against the claim.  

Following the point at which it is determined that all 
relevant evidence has been obtained the Board is charged with 
the duty to assess the credibility and weight given to the 
evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson 
v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal 
Circuit Court, citing its decision in Madden, recognized that 
the Board has inherent fact-finding ability.  Id. at 1076; 
see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has 
declared that, in adjudicating a claim, the Board has the 
responsibility to weigh and assess the evidence.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992).  In determining whether evidence 
submitted by a veteran is credible, the Board may consider 
internal consistency, facial plausibility, and consistency 
with other evidence submitted on behalf of the claimant.  
Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

The Board is also charged with the duty to assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court of 
Appeals for Veterans Claims, citing Layno v. Brown, 6 Vet. 
App. 465, 467-69 (1994), emphasized that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witnesses 
personal knowledge; see also 38 C.F.R. § 3.159(a)(2) 
(Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a lay 
person).

The Board is not required to accept the veteran's 
uncorroborated account of his active service experiences.  
See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  It is 
also clear that the Board is not required to accept the 
veteran's statements regarding his alleged stressors, if the 
Board does not find the statements regarding his stressors to 
be credible.

III.  Factual Background and Analysis

In this case, the record contains evidence favorable to the 
veteran's claim in the form of VA treatment records and a VA 
examination report, many years after his separation from 
service, which attribute his psychiatric symptoms, including 
PTSD, to a sexual assault during service.

However, the veteran's service treatment records (STRs) 
include no complaints of, or treatment for, any psychiatric 
disorder, and his separation examination report shows no 
psychiatric abnormality.  He has indicated that he did not 
inform anyone of the assault at the time it happened, and the 
STRs do not contain any indication of treatment for such 
things as contusions or lacerations consistent with a sexual 
or physical assault.  

Further, and of significant probative value, the veteran's 
service personnel records do not demonstrate any non-medical 
indicators that he suffered a personal assault, such as 
evidence of behavioral changes, or treatment for physical 
conditions consistent with the claim.  There is no record of 
his being involved in an altercation, fight, or assault of 
any kind during service.  These records do, however, show the 
veteran was AWOL (absent without leave) and as a result 
underwent special court martial on July 31, 1957.  He was 
sentenced to three months confinement, and fined.  However, 
there is nothing of record to indicate that this incident 
represents a behavior change which might have occurred as a 
result of a personal assault.  Rather, the veteran's 
contemporaneous account of the incident was that he had been 
issued overseas orders and was unable to receive a pass or 
leave.  He did not want to go overseas, and instead went AWOL 
going to Texas to see a girlfriend.  He eventually turned 
himself in.  He also stated that the Army had promised to 
send him to school to learn to speak English, and that if he 
were sent to such a school he would not have gone AWOL.  

The veteran filed an initial claim for VA compensation in 
March 1981 for head injury residuals.  He made no reference 
to psychiatric symptoms resulting from service.  Post-service 
evidence, primarily from VA, shows psychiatric treatment of 
the veteran beginning in 1996, almost 40 years after service 
discharge.  At that time he had been initially diagnosed with 
anxiety, depression, and later bipolar disorder.  He made no 
mention during any of his treatment of an in-service rape or 
other assault, or of PTSD symptoms.  

In June 2000, the veteran filed a claim seeking entitlement 
to service connection for a sleep disorder.  On that occasion 
he reported that while in service he had become disoriented 
and, instead of reporting to Fort Dix in New Jersey pursuant 
to his orders, he had gone to Fort Bliss in Texas.  He said 
he was court-martialed for that action but the charges were 
dropped when he was diagnosed with disorientation.  Again he 
made no mention of an in-service rape, or of PTSD symptoms.  
Moreover, this account contradicts his previous report 
indicating that he went AWOL because he did not want to go 
overseas.  

In August 2000, the veteran was evaluated for complaints of 
anxiety and sadness over his financial situation.  He noted 
that he had recently been denied service connection, and 
needed more money to support his two children.  He feared 
they would be taken from him, which caused him to cry and 
worry.  The clinical impression was adjustment disorder with 
mixed anxiety and depression.  In his October 2000 notice of 
disagreement, the veteran reported that his nervous disorder 
was due to poor English speaking, and that he had mistakenly 
reported to a different Army base and accordingly believed he 
was not "technically" AWOL.  This is yet another version of 
his account as to why he went AWOL during service.  

In November 2000, the veteran continued to complain of 
financial problems.  He spoke of his short time in the Army, 
indicating that he enrolled in Puerto Rico in 1956 and was 
soon transferred to Fort Bliss.  From the beginning he had 
problems adjusting to the new language and culture, and felt 
discriminated against because of that.  He was then referred 
for psychiatric evaluation by VA, and was diagnosed as 
bipolar.  

The first mention of a military sexual assault was made in 
February 2001.  However, in a statement the following month, 
the veteran asserted that, with regard to his court martial 
in 1957, he had suffered from "some illness" and as a 
result believed that he was supposed to report to Fort Bliss 
and therefore did nothing wrong deserving punishment.  He 
went on to say that a language gap affected him 
psychologically to the extent that it created confusion and a 
deep sense of underachievement.  He indicated that because of 
his poor English skills he reported to a different Army base 
by mistake and was never AWOL.  

Additional VA treatment records dated in May 2001 show that 
the veteran provided information of past sexual traumas.  He 
indicated that as a child he was molested by a female 
neighbor.  Later while in the military a captain took 
advantage of him, asking him to perform oral and anal sex in 
exchange for passes to leave the camp.  He stated that fellow 
soldiers would fondle him at night as he slept.  The examiner 
noted the veteran did not report many symptoms of PTSD.  The 
examiner instead diagnosed adjustment disorder with mixed 
anxiety and depression related to financial problems, single 
parenthood, and sexual abuse of the child and adult type.  

On follow-up examination in November 2001, the veteran 
provided additional detail regarding his claimed sexual 
assault during service.  He described for the first time that 
during the attack he had engaged in a fierce fight, which 
left him moderately injured.  He also reported that other 
Spanish-speaking soldiers were present at the time of the 
assault, but none of them wanted to speak about it or 
associate with him.  He said he had never revealed his 
military sexual trauma to anyone for fear his sexual 
orientation would be questioned and he would not be taken 
seriously.  The clinical impression was adjustment disorder 
with mixed anxiety and depression, which seemed to be 
evolving into a major depressive/ anxiety disorder and 
probable PTSD.  

In subsequent statements dated November 2001 and again in his 
January 2002 substantive appeal, the veteran stated that he 
had volunteered into the US Army but could only speak Spanish 
and had a fifth grade education.  He was told that he would 
be taught English, but only received one week of instruction 
in simple phrases.  He was then sent to basic training, where 
he became lost and confused because he could not understand 
anything.  He was screamed at constantly, but was able to 
mimic the other soldiers and eventually pass.  He reported 
that his language was a great barrier.  He heard that at Fort 
Bliss there were other soldiers who spoke Spanish, so when he 
received orders to go to Germany he instead went to Fort 
Bliss.  

During a private psychological evaluation in August 2002, the 
veteran again gave a history of having experienced a high 
level of anxiety because of difficulty in language 
communication and his inability to know exactly what to do in 
certain circumstances.  He reported that he had been sexually 
abused by three individuals, one white and two black.  The 
veteran later began presenting symptoms of PTSD.  He also 
gave a history of childhood sexual abuse.  The diagnosis was 
PTSD.  

During an RO hearing in August 2002 the veteran testified 
that he was originally sent to Fort Bliss and was comfortable 
because there were others who spoke Spanish.  He was 
eventually moved to Fort Leonard Wood, Missouri, where there 
were very few people, if any, who spoke Spanish, and had 
difficulty understanding what was expected of him.  He 
testified regarding the sexual assault stating that he had 
been playing pool with three men, two of them black and one 
white.  He testified that they became angry when he won the 
tournament.  He returned to the barracks, and was assaulted 
by the three men while taking a shower.  He testified that he 
fought with his attackers, and did not later report the 
incident.  He then received orders to go to Germany, but 
became even more anxious because he did not know English so 
he returned to Fort Bliss.  The veteran could not remember 
the month the sexual assault occurred, but indicated that it 
was in 1957.  

In a subsequent statement dated in September 2002, the 
veteran again related facts surrounding the claimed sexual 
assault.  On this occasion however, he reported that the 
attack took place in the showers after he finished KP 
(kitchen patrol).  He did not report the assault.  He later 
tried to look for his attackers so that he could report them, 
but never saw them again.  This account differs significantly 
from his report, given one month earlier, regarding the 
details of the sexual assault.  

In December 2004, a VA staff psychiatrist noted that the 
veteran suffered from major depression and PTSD as a result 
of sexual abuse in the military.  He related that the sexual 
abuse and other harassment were the result of his being a 
Hispanic minority individual and not speaking English well.  

On VA examination in August 2005, the veteran reported that 
his life was difficult growing up and that he was sexually 
abused as a child.  He also reported that in the military he 
was able to complete basic training despite having 
difficulties with English.  He again related that he was 
approached by his Captain and offered passes from base in 
exchange for sex.  The veteran stated that he engaged in 
these acts because he felt he had no alternative.  He again 
reported that other soldiers would fondle him at night while 
he slept in the barracks, and that upon assignment to Fort 
Leonard Wood he was raped by four soldiers in the showers.  
He did not report this event out of fear and embarrassment, 
but went AWOL from Fort Dix and took a plane to Fort Bliss in 
El Paso.  He was eventually discovered and returned to Fort 
Dix, where he was court martialed and sentenced to three 
months of confinement.  He was later discharged for 
incapacity to absorb training.  

The examiner noted that currently the veteran had depression 
and anxiety related to memories of his assault in the 
military, as well as disappointment and remorse over what a 
difficult life he has had.  He stated that his symptoms began 
after his sexual assault in the military and that he had felt 
the effects over the course of his entire adult life.  
Following evaluation of the veteran, the clinical impression 
was major depressive disorder.  The examiner concluded that 
it was at least as likely as not (50/50 probability) that the 
veteran's symptoms resulted from a sexual attack he said he 
underwent in the military.  The examiner acknowleged that 
there is no definitive evidence that the attack took place, 
but said the veteran clearly showed residual symptoms 
indicative of such a possibility, and remained troubled and 
unable to discuss it.  

The examiner found that, despite there being no evidence that 
the alleged acts occurred, the veteran presented as someone 
who might well have been identified as a potential victim by 
sexual predators, since he was young, had language and 
cultural adjustment problems in the military, and was of 
somewhat below average intelligence.  In addition, the 
veteran's story that he went AWOL to Fort Bliss was 
consistent with the sexual trauma literature, indicating the 
victim's desire to escape.  Also given the veteran's 
personality makeup, it appeared plausible that he could have 
had such reactions, by first keeping the acts secret and then 
trying to escape what had happened.  

The examiner concluded that, given all the above, there were 
still some factors and inconsistencies which made a 
definitive conclusion difficult to determine.  The examiner 
had concern regarding the veteran's present cognitive 
capacity.  It was noted that he had a diagnosis of cognitive 
disorder (probably early dementia) and that his memory was 
getting worse, with difficulty recalling recent events and 
details.  The examiner noted that unfortunately those 
limitations raise some questions of accurate recall on the 
part of the veteran as to events that would have happened 
almost 50 years ago, making it more difficult for the 
examiner to endorse the events.  The examiner's final 
conclusion was that there was no more than a 50 percent 
probability that the events reported are factual and that the 
veteran's present symptoms are related to sexual trauma 
experienced during the military.  

In evaluating the foregoing, the Board notes that there is a 
diagnosis of PTSD in the record.  Notwithstanding that 
diagnosis, service connection would be warranted only if 
there were credible supporting evidence that the claimed in-
service stressor actually occurred.  As stated previously, no 
report of the alleged rape is found in service treatment or 
service personnel records, or any other records created 
contemporaneous to the veteran's service.  Likewise, there 
are no requests for transfer, no reported psychiatric 
symptoms or substance abuse, no evidence of deterioration in 
work performance, and no evidence of social, economic, or 
other behavioral changes in the documentary record.  

Although service records do show the veteran's court-martial 
for going AWOL, the circumstances of the offense for which he 
was punished were fully explained, and the contemporaneous 
evidence does not relate it to his claimed assault.  
Moreover, the Board finds the veteran's multiple accounts of 
the incident to be entitled to little credibility, as they 
are inconsistent and revised each time he alleges a new 
reason for going AWOL.  It is not a pleasant task for the 
Board to question a veteran's credibility, but the various 
contradictions diminish the probative value of his 
contentions.  The Board finds that the objective 
contemporaneous service records are more probative as to why 
the veteran went AWOL, rather than his inconsistent history 
reported many years thereafter.  In summary, the record is 
devoid of any direct or indirect supportive evidence created 
contemporaneous to the alleged personal assault. 

Upon careful review of this case, the Board finds that the 
preponderance of the evidence is against a finding of 
verification of the occurrence of the alleged in-service 
personal assault.  Therefore, any diagnosis of PTSD is not 
shown to be supported by any stressor event during the 
veteran's active service.  Here, the 2005 VA examiner 
determined that the veteran has PTSD as result of a personal 
assault during service based on his belief as to the 
veteran's credibility regarding the alleged assault.  
However, the fact that an examiner, or any other mental 
health professional, may believe the veteran's account is 
insufficient to find that the nexus opinion verifies the 
occurrence of the in-service stressor in this case.  
Expertise in psychiatry, psychology, social work, or sexual 
trauma is not expertise in determining the credibility of a 
historical account based entirely upon the report of an 
alleged victim of personal assault.  While we do recognize 
that such an opinion cannot be rejected solely because it is 
based upon history supplied by the claimant, the critical 
question is whether it is credible in light of all the 
evidence.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) 
(Board may reject such statements of the veteran if rebutted 
by the overall weight of the evidence).  The Board finds that 
the VA medical opinion does not, by itself, warrant a grant 
of service connection for PTSD, particularly in light of the 
lack of corroborating evidence of the veteran's claimed in-
service stressor.

The Board acknowledges the thorough and vigorous argument by 
the veteran's representative in his Informal Hearing 
Presentation to the Board in July 2008.  In essence, the 
representative contends that the Board has not accorded 
sufficient evidentiary weight to the statements of medical 
professionals who have accepted the veteran's accounts of his 
alleged in-service personal assault(s).  He also avers that 
we should grant service connection because an examiner 
concluded there is a 50/50 probability that the alleged 
incident(s) actually took place.  However, the Board's 
responsibility is to evaluate all the evidence and, as 
discussed above, the veteran has given various explanations 
of events in service (not the same to each provider or in 
each claim context), which are so inconsistent as to cast 
doubt on his credibility or his capacity for recall.  As a 
prime example, the 2005 examiner relied on the veteran's 
version of his AWOL violation in service as resulting from 
the assault he described; however, the veteran's other 
reported reasons for the AWOL make no mention of an assault, 
instead implicating his language problems, his not receiving 
the training he thought the Army should have given him, and 
his dissatisfaction upon being issued orders to report to 
Germany.  The Board's task herein is to perform a plenary 
review and, if a medical conclusion is based upon factual 
assertions which we find to be lacking in credibility, to so 
find.

The Board sympathizes with the veteran in his claim for 
service connection for PTSD based on sexual assault.  
However, in the absence of evidence reasonably supporting 
such assault(s) in service, service connection for PTSD must 
be denied.  

The record also includes variously diagnosed acquired 
psychiatric conditions, including anxiety disorder, 
depression, adjustment disorder and bipolar disorder.  As 
noted above, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.

The post-service treatment records indicate the presence of 
various mental disabilities for which treatment was sought, 
but for which an etiology was not provided.  These records do 
not show that the mental disabilities first treated in 1996, 
had been manifested prior to that date, and reflect no 
reference to the veteran's psychiatric disability as being 
related to military service.  Rather, the records carry 
various references to the veteran's financial difficulties.  
In this case, the lack of any evidence of complaints or 
symptoms in the intervening years since active service must 
be considered as a factor, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

The Board does acknowledge the 2005 VA examination report, 
which indicates that the veteran's major depressive disorder 
could be related to the claimed sexual assault in service.  
In a light most favorable to the veteran, this opinion might 
be construed as supporting the veteran's contention that he 
has a psychiatric disorder related to his military service.  
Nevertheless, the opinion is considerably weakened by the 
fact that it is too equivocal to provide a proper basis for 
establishing service incurrence.  Here, in light of the 
opining physician's reliance upon undocumented history of in-
service events in the 1950's, he does little more than 
indicate the possibility that the veteran has a psychiatric 
disorder related to service.  A medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty for an assessment.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999).  Such speculation is not legally sufficient 
to establish service connection.  See Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  See also 38 C.F.R. § 3.102 (reasonable 
doubt does not include resort to speculation or remote 
possibility). 

As the evidence preponderates against the claim, the benefit-
of-the-doubt rule does not apply, and the appeal must be 
denied. 



ORDER

Service connection for a chronic acquired psychiatric 
disorder, to include post-traumatic stress disorder, is 
denied.  



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


